Citation Nr: 1444985	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the Veteran is entitled to a restoration of the 20 percent disability rating for bilateral hearing loss that was reduced in June 2011.

2.  Entitlement to disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

By way of history, an April 2008 rating decision increased the evaluation of the Veteran's bilateral hearing loss disability to 20 percent effective October 24, 2007.  

In November 2008, the Veteran filed the claim for an increased rating that forms the basis of the current appeal.  

A November 2009 rating decision proposed to decrease the evaluation of the Veteran's bilateral hearing loss disability from 20 percent to noncompensable, and a February 2010 rating decision effectuated this proposed reduction effective May 1, 2010.  

A January 2011 rating decision found that the February 2010 rating decision improperly reduced the Veteran's disability rating, and it restored the Veteran's 20 percent evaluation effective October 24, 2007.  

A subsequent January 2011 rating decision proposed to reduce the Veteran's disability evaluation from 20 percent to noncompensable based on a clear and unmistakable error in the April 2008 rating decision that increased the evaluation of the Veteran's disability to 20 percent effective October 24, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that effectuated the proposed reduction, reducing the Veteran's disability rating from 20 percent to 10 percent effective September 1, 2011.

The Veteran presented testimony at a June 2013 hearing before the undersigned, and a transcript of this hearing has been associated with the record. 

In this regard, in light of the history above, the VA apologizes to the Veteran for the problems cited above in the evaluation of the hearing loss disability. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2008 audiometric evaluation demonstrated that the Veteran had hearing acuity of level II in the left ear and level III in the right ear; a March 2011 audiometric evaluation demonstrated that the Veteran had hearing acuity of level XI in the left ear and level II in the right ear.

2.  The April 2008 grant of a 20 percent disability rating for bilateral hearing loss was the product of a clear and unmistakable error (CUE), and a January 2011 rating decision, of which the Veteran was notified in February 2011, proposed to reduce the disability rating for bilateral hearing loss to cure such error.

3.  The reduction in the rating for bilateral hearing loss from 20 percent to 10 percent, effective from September 1, 2011, was formally implemented by a June 2011 rating decision.

4.  The decision to reduce the rating for bilateral hearing loss from 20 percent to 10 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.
CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's bilateral hearing loss from 20 percent to 10 percent as of September 1, 2011, was proper, and restoration of the 20 percent disability rating is unwarranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.321, 3.344, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to a restoration of the 20 percent disability rating for his bilateral hearing loss disability that was reduced to 10 percent in the June 2011 rating action.

In the interest of clarity, the Board calls attention to the two most relevant rating actions in the instant case.  An April 2008 rating decision increased the Veteran's disability rating to 20 percent effective October 2007.  A June 2011 rating decision decreased the Veteran's disability rating from 20 percent to 10 percent effective September 2011.  

The Board notes that the RO's June 2011 rating action did not reduce the Veteran's disability rating based on improvement of his condition.  Instead, the RO reduced the rating on the basis of CUE in the prior RO decision.  38 C.F.R. § 3.105(a) (2013).  The Board finds, therefore, that the provisions of 38 C.F.R. § 3.344 do not apply, nor do precedential decisions governing improvement.  

Previous determinations that are final and binding, including decisions regarding the degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2013).  When the evidence establishes such error, the prior decision will be reversed or amended.  Id.  

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A three-prong test determines whether a prior determination involves CUE.  First, in pertinent part, the statutory or regulatory provisions extant at that time were not correctly applied; second, the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and third, a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percent of speech discrimination and the puretone threshold average.  In exceptional cases, in which the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII is used to determine the appropriate rating.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.  38 C.F.R. § 4.85 (2013).

Turning to the facts in this case, a January 2008 VA examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
45
75
85
95
RIGHT
45
70
65
60

Puretone threshold averages were 75 decibels for the left ear and 60 decibels for the right ear.  Speech discrimination scores were 96 percent for the left ear and 88 percent for the right ear.  The audiologist indicated that the Veteran had moderate to severe sensorineural hearing loss bilaterally.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear and level III hearing in the right ear.  Table VII determines the appropriate rating.  

With the poorer ear at level III and the better ear at level II, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The April 2008 rating decision, however, clearly incorrectly found that the Veteran's hearing impairment warranted a 20 percent evaluation, seemingly based only on the Veteran's puretone threshold averages and without regard to his speech discrimination scores.  This rating action, based upon an undebatably incorrect application of the rating criteria to the evidence of record, was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2103).  The chart is clear.

A March 2011 VA examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
105
105
105
105
RIGHT
50
70
65
55

Puretone threshold averages were 105 decibels for the left ear and 60 decibels for the right ear.  Speech discrimination scores could not be elicited for the left ear and were 96 percent for the right ear.  The audiologist indicated that the Veteran had profound sensorineural hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear.  That audiometric evaluation demonstrates that the Veteran had level XI hearing in the left ear, which showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  The Veteran had level II hearing in the right ear.  Table VII determines the appropriate rating.  

With the poorer ear at level XI and the better ear at level II, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  Based on the results of that examination, a June 2011 rating decision decreased the rating of the Veteran's bilateral hearing loss disability to 10 percent effective September 1, 2011.  This rating decision cured the CUE committed in the April 2008 rating decision, and it had the effect of amending the April 2008 rating decision. 

Here, the April 2008 decision to assign a 20 percent schedular evaluation to the Veteran's bilateral hearing loss disability was undebatably erroneous because the statutory and regulatory provisions were incorrectly applied.  Reasonable minds could not differ in this regard.  A clear and unmistakable error was made, and the June 2011 rating decision partially amended that error.  While the Board will leave undisturbed the Veteran's 20 percent disability rating from October 2007 to September 2011, the Board finds that restoration of the erroneously-awarded 20 percent evaluation for a bilateral hearing loss effective September 2011 is not warranted.

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  The VCAA does not apply, however, to claims involving CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Huston v. Principi, 15 Vet. App. 395, 403 (2004).  

ORDER

Restoration of a 20 percent rating for a bilateral hearing loss disability is denied.


REMAND

While the Board has found that the September 1, 2011 reduction of the Veteran's disability rating for bilateral hearing loss from 20 percent to 10 percent was proper, the Veteran has contended that his disability has worsened since the time of his most recent VA examination.  Thus a remand is required in order to determine whether the Veteran is currently entitled to a disability rating in excess of 10 percent.

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Veteran was last provided with an audiology examination in March 2011.  During his June 2013 hearing before the undersigned, the Veteran alleged that the symptoms associated with his bilateral hearing loss had worsened.  In light of that assertion, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination to determine the current severity of bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The examiner must review the claims file and must note that review in the report.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


